        CASE 0:20-cv-01974-WMW-KMM Doc. 31 Filed 10/29/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


 United States of America,                                 Case No. 20-cv-1974-WMW-KMM

                 Plaintiff,

 v.

 Reese Pfeiffer, et al.,

                 Defendants.


 Shatara Brown, et al.,                                    Case No. 19-cv-3132-WMW-KMM

                 Plaintiff,

 v.

 Reese Pfeiffer, et al.,

                 Defendants.


          ORDER REGARDING THE GOVERNMENT’S MOTION FOR
                        CONSOLIDATION


       This matter is before the Court on the government’s motion to consolidate filed in
United States v. Pfeiffer, et al. (“the Enforcement Action”). [Case No. 20cv1974, ECF No. 8.]
The government seeks to coordinate or partially consolidate this matter for pretrial purposes
with Brown et al. v. Pfeiffer, et al., Case No. 19cv3132 (“Brown”). The Court held a video hearing
on the government’s motion on October 28, 2020, and issued a ruling from the bench. As
the hearing made clear, the government does not seek to consolidate these cases for trial, nor
to create a master docket into which all future filings will be placed. Instead, the government
asks that the case-management and schedules for both the Enforcement Action and Brown
be coordinated to achieve greater efficiency and avoid the possibility of any inconsistent
        CASE 0:20-cv-01974-WMW-KMM Doc. 31 Filed 10/29/20 Page 2 of 3




results. The Court agrees that coordination between the two actions is appropriate, and this
brief Order memorializes the Court’s ruling.

       Federal Rule of Civil Procedure 42(a) provides that “[i]f actions before the court
involve a common question of law or fact, the court may: (1) join for hearing or trial any or
all matters at issue in the actions; (2) consolidate the actions; or (3) issue any other orders to
avoid unnecessary cost or delay.” Consolidation of cases is a matter committed to the district
courts’ discretion. Chill v. Green Tree Fin. Corp., 181 F.R.D. 398, 405 (D. Minn. 1998). In
exercising that discretion, courts consider several factors, including:

       [W]hether the specific risks of prejudice and possible confusion [are]
       overborne by the risk of inconsistent adjudications of common factual and
       legal issues, the burden on parties, witnesses and available judicial resources
       posed by multiple lawsuits, the length of time required to conclude multiple
       suits as against a single one, and the relative expense to all concerned of the
       single-trial, multiple-trial alternatives.

Chill v. Green Tree Fin. Corp., 181 F.R.D. 398, 405 (D. Minn. 1998) (quoting Contrell v. GAF,
999 F.2d 1007, 1011 (6th Cir. 1993)).

       Considering these factors, the Court finds that these cases should be coordinated
with one another for some purposes. The burdens on the parties and judicial resources
presented by these cases will be minimized most if the progress of Brown is temporarily
paused so that the Enforcement Action can catch up to it. And expert discovery and
summary-judgment motion practice in the two cases should be coordinated to minimize
those burdens and to reduce the risk of inconsistent rulings. At this time, it is far too early to
determine whether any consolidation for trial would be appropriate, and the Court makes no
findings regarding trial practice as part of this Order.

       The Court reaches these conclusions for several reasons. First, although the claims
raised in the Enforcement Action are broader than those in Brown, and Brown has been
pending since December of 2019 whereas the Enforcement Action was only recently filed,
the discovery in both cases will likely overlap significantly because the defendants are the
same and the allegations against them in each case are intertwined. Coordination of the
schedules in the two cases will result in some delay for resolution of the Brown litigation. But
the Court finds this delay is not unfairly prejudicial. As the Court explained during the
        CASE 0:20-cv-01974-WMW-KMM Doc. 31 Filed 10/29/20 Page 3 of 3




hearing, the Enforcement Action is going forward and the defendants in Brown would
continue to be involved in litigation relating to nearly identical issues even if the Brown case
itself were resolved. The greatest efficiency can be achieved and the risk of inconsistent
factual and legal conclusions minimized through coordination of the last phases of Brown
with the schedule in the Enforcement Action.

       Accordingly, IT IS HEREBY ORDERED THAT:

       1. The government’s Motion to Consolidate [Case No. 20cv1974, ECF No. 8] is
           GRANTED IN PART as discussed in this Order;

       2. On or before November 13, 2020, counsel for the parties in the Enforcement
           Action shall discuss the adoption of a schedule and file their proposal, noting any
           areas of disagreement. If this submission reflects significant areas of disagreement,
           the Court may hold a telephonic status conference;

       3. The Court will then enter a scheduling order in the Enforcement Action and will
           issue an amended schedule in Brown; and

       4. Both Brown, et al. v. Pfeiffer, et al., Case No. 19cv3132 (WMW/KMM), and United
           States v. Pfeiffer, et al., Case No. 20cv1974 (WMW/KMM), will maintain separate
           case file numbers, and any issues regarding the coordination of briefing and
           argument of summary judgment and consolidation for trial will be addressed at a
           later date.


Date: October 29, 2020
                                                             s/Katherine Menendez
                                                            Katherine Menendez
                                                            United States Magistrate Judge
